Citation Nr: 1517187	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for genital herpes prior to May 14, 2009.  

2.  Entitlement to a staged initial rating for genital herpes in excess of 10 percent from May 14, 2009 to the present.  

3.  Entitlement to service connection for residuals of pelvic girdle stress injury.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for upper respiratory infection.  

6.  Entitlement to an initial rating in excess of 40 percent for residuals of acromioclavicular joint separation, arthritis, chronic bursitis, rotator cuff tendonitis and impingement syndrome of the right shoulder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the agency of original jurisdiction (AOJ) treated an October 2009 rating decision as the decision on appeal as to genital herpes, the Board notes that the Veteran submitted an August 2005 statement requesting an increase within one year of the September 2004 rating decision granting service connection for genital herpes.  

Although the Veteran requested a BVA hearing in her July 2010 Form 9 appeal, the Veteran withdrew her request for a BVA hearing and instead requested a hearing with a Regional Office Decision Review Officer (DRO) in August 2010.  38 C.F.R. § 20.702(e) (2014).  A copy of the transcript from the DRO hearing is included in the record.  

An October 2013 rating decision granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Therefore, it is not before the Board, and will not be addressed in this decision.  

The issue of entitlement to special monthly compensation for the loss of the creative organ has been raised by the record in the January 2015 Form 646 Statement of Accredited Representative in Appealed Case, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for residuals of pelvic girdle stress injury, bilateral hearing loss, and upper respiratory infection, as well as entitlement to an initial rating in excess of 40 percent for residuals of acromioclavicular joint separation, arthritis, chronic bursitis, rotator cuff tendonitis and impingement syndrome of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 14, 2009, the Veteran's genital herpes was not characterized by symptoms that require continuous treatment, or symptoms affecting at least 5 percent of the entire body, at least 5 percent of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

2.  From May 14, 2009, to the present, the Veteran's genital herpes has not been characterized by symptoms that are not controlled by continuous treatment, or symptoms affecting 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.  




CONCLUSIONS OF LAW

1.  Prior to May 14, 2009, the criteria for a compensable initial rating for genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.116, DC 7610-7615, 7820-7806 (2014).

2.  From May 14, 2009 to the present, the criteria for a rating in excess of 10 percent for genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, DC 7610-7615, 7820-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although the record contains a November 2009 letter from a private physician opining that the Veteran's herpes is the result of her military sexual trauma, this letter does not identify relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in July 2004 and September 2009.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took a medical history, and the July 2004 examiner performed a physical examination.  Although the September 2009 examiner did not perform a physical examination because the Veteran was not experiencing an outbreak at that time, the examiner was able to obtain the information necessary to evaluate the Veteran's disability under the applicable rating criteria.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The September 2004 rating decision granting service connection for genital herpes rated the Veteran's disability under Diagnostic Code (DC) 7820, which applies to infections of the skin not listed elsewhere in the code, and indicates that the disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  The May 2010 rating decision then increased the Veteran's disability rating to 10 percent under DC 7610, which governs disease or injury of the vulva or clitoris.  The Board shall consider all Diagnostic Codes used to rate the Veteran's disability.  

As the Veteran has not alleged, and the record does not reflect, that the Veteran's herpes has resulted in disfigurement of the head, face, or neck, or scarring, the most appropriate skin diagnostic code relating to the Veteran's symptoms is DC 7806.  Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

DC 7610, which applies to disease or injury of the vulva or clitoris, is rated under the criteria of DC 7615, which applies to disease, injury, or adhesions of the ovary.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7615.  

Prior to May 14, 2009

Prior to May 14, 2009, a noncompensable rating was assigned under DC 7820.  As discussed above, DC 7806 is the DC for skin diseases that best approximates the Veteran's symptoms.  A July 2004 VA examination noted that the Veteran's initial episode of genital herpes occurred in 1980, and that she used to get 1-2 flare-ups per year.  After leaving active duty, she reported experiencing 2-3 outbreaks per year.  The examiner noted external genitalia and introitus have bilateral genital herpes lesions in the healing state on both sides of the vulva.  

In an August 2005 notice of disagreement, the Veteran asserted that she has required systemic therapy with tropical treatments over the last couple of decades, but that "pill formularies" were only recently developed, and VA has not offered this treatment to her.  She stated that as she has received "the only systemic therapy available for [her]," her rating should be increased.  This statement indicates that her treatment at that time was topical, which is corroborated by later records indicating that she began receiving  oral medication in May 2009 after experiencing an increase in frequency of outbreaks.  While the Board recognizes that the Veteran believes that she has required oral medication for several decades, there is no indication that a medical professional has made the determination that the Veteran required oral medication prior to May 2009.  A May 2009 treatment note indicated that the Veteran was not currently on any medication for herpes.  Moreover, as will be discussed further below, the oral medication she was prescribed in May 2009 does not meet the requirements of systemic therapy such as corticosteroids or other immunosuppressive drugs for the purposes of DC 7806.  The record does not demonstrate, and the Veteran has not alleged, that her herpes symptoms have affected at least 5 percent of her entire body.  Therefore, symptoms warranting a compensable initial rating for genital herpes under DC 7806 have not been demonstrated.  Although the August 2005 NOD included a statement that when the Veteran has scarring she suffers a great loss sexually, when taken in consideration with the record as a whole, it appears that the Veteran is referring to her outbreaks as opposed to permanent scarring.  Therefore, consideration under the diagnostic codes for scarring is not necessary.  

As to DC 7610, the record does not demonstrate that the Veteran received continuous treatment for her herpes symptoms prior to May 2009.  While the Board recognizes the Veteran's belief that her symptoms required more extensive treatment than she had been prescribed, the Board finds that the judgment of medical professionals is more probative of the medical requirements of her disease.  As the record does not reflect that any medical professional felt continuous treatment for her herpes symptoms was necessary prior to May 2009, a compensable initial rating is not warranted prior to May 2009 under DC 7610.  

May 14, 2009 to the Present

The September 2009 VA examination indicates that the Veteran experienced five breakouts in the previous year, which resulted in her being prescribed Valtrex on a daily basis in May 2009.  The examiner described this treatment as suppressive therapy for her intermittent breakouts of genital herpes, and wrote that there were no side effects of the treatment.  The Veteran reported that she had not experienced any outbreaks since beginning this treatment, and that her last flare-up was in April 2009, and it involved active lesions.  She denied any current active lesions, but the examiner noted that she described a burning sensation in the genital area when lesions are present.  The examiner also noted that there were no systemic symptoms.  The examiner wrote that the Veteran denied genital examination as she had no current lesions, and noted that a discussion of scarring was not applicable.  

In early December 2009, the Veteran sought treatment for a painful herpes outbreak.  A few days later, VA treatment records indicate that her herpes was stable.  A May 2010 treatment note indicated that the Veteran had a herpes outbreak two weeks previously, as did an August 2010 notation.  A February 2011 treatment note indicates that the Veteran sought topical ointment for a breakout of herpes, and a July 2011 treatment note reported that the Veteran's herpes was stable, and that the Veteran "used valcyclovir in the past."  

The Veteran has submitted a statement received in July 2010 reporting that while Valtrex helps to slow outbreaks, it is not a cure, and it does not stop outbreaks altogether.  She described the pain and discomfort associated with outbreaks,  including extreme care when using the commode, wondering whether an outbreak will pass gently or progress to the blister stage, a sensation of burning or irritation when her body temperature increases, discomfort walking or sitting, and prevention of intimacy with her husband.  This difficulty with intimacy during outbreaks was reiterated by her husband in a July 2010 statement, although that statement focuses on the Veteran's military sexual trauma and associated psychological issues.  

As the Veteran has not alleged and the record does not reflect that the Veteran's herpes outbreaks affect 20 to 40 percent of her entire body, the issue of whether a  staged rating in excess of 10 percent is warranted under DC 7806 turns on whether the Veteran's symptoms require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.  The Board recognizes that the Veteran takes daily oral medication for suppressive therapy.  Suppressive therapy refers to therapy intended to suppress outbreaks of genital herpes.  It does not refer to immunosuppressive therapy.  There is no indication in the record that the Veteran's oral medication is immunosuppressive.  While the rating criteria do not limit "systemic therapy" to only immunosuppressive drugs or corticosteroids, they do provide them as examples of the types of systemic therapy which warrant varying evaluations based on frequency.  There is no indication in the record that the Veteran's oral medication has the same potential for adverse side effects as corticosteroids or immunosuppressive drugs.  Therefore, a rating in excess of 10 percent is not warranted under DC 7806.  

The Veteran argues that she is entitled to a higher rating under DC 7610 because she still experiences outbreaks in spite of her daily medication, which she believes indicates that her genital herpes symptoms are not controlled by continuous treatment.  The Veteran's VA treatment records contain indications of one outbreak in the latter half of 2009, two outbreaks in 2010, and a single outbreak in 2011.  The Veteran has not indicated that her outbreaks have increased in frequency, only that they have not stopped altogether.  The Veteran's outbreaks are not so frequent as to reflect that they are not controlled by medication.  Therefore, a rating in excess of 10 percent is not warranted under DC 7610 either.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's genital herpes have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  While the Board recognizes the pain and difficulty associated with outbreaks, the record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization, which in any case are not reflected in the record.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended and the record does not reflect that the Veteran's genital herpes has rendered her unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's genital herpes has not been raised in conjunction with this claim.  
  


ORDER

Entitlement to a compensable initial rating for genital herpes prior to May 14, 2009 is denied.  

Entitlement to a staged initial rating for genital herpes in excess of 10 percent  from May 14, 2009 to the present is denied.  


REMAND

The Veteran's August 2005 communication served as a timely notice of disagreement (NOD) as to the initial rating assigned by the September 2004 rating decision granting service connection for residuals of acromioclavicular joint separation, arthritis, chronic bursitis, rotator cuff tendonitis and impingement syndrome of the right shoulder, and as to the September 2004 rating decision's denial of service connection for residuals of pelvic girdle stress injury, bilateral hearing loss, and upper respiratory infection.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to service connection for residuals of pelvic girdle stress injury, bilateral hearing loss, and upper respiratory infection, as well as entitlement to an initial rating in excess of 40 percent for residuals of acromioclavicular joint separation, arthritis, chronic bursitis, rotator cuff tendonitis and impingement syndrome of the right shoulder, and inform the Veteran of the requirements to complete an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


